DETAILED ACTION
This Office action is in reply to application no. 17/336,560, filed 2 June 2021.  Claims 1-16 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to methods for authorizing a transaction based on an address match, classified in G06Q20/4015.
II. Claims 6-8, drawn to methods for accessing account data on an authorized device, classified in H04W12/068.
III. Claims 9-16, drawn to a device for retrieving account data from secure storage and transmitting it, classified in H04L63/0428.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are directed to related processes for authorizing financial transactions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions are directed to different processes, are classified differently, and a search for one is unlikely to yield results relevant to the others.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Passodelis on 12 December 2022 a provisional election was made without traverse to prosecute the invention of group I, claim1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a method (process) which is a statutory category.  The claim(s) recite(s) collecting certain data, determining a match among the data, collecting additional data, and conducting a transaction using an account.  Verifying account information and performing transactions using an account are fundamental business practices; bank tellers did the same, without computers, for many decades.  Further, the claims recite human mental activity, as a person can collect data and verify matches with no difficulty at all and with use of no technology whatever.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of a generic computer, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate account data, transaction data, and determine a match between elements, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c).  First, such data, being intangible, are not a particular article at all.  Second, the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as the lack of technical and algorithmic detail is such as to not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The claims include that steps are performed “by a transaction server” and implicitly includes access to a network, as data are sent and received.  The applicant, in a non-limiting explanation at ¶ 69, explains that a server “may include one or more computing devices” and does not limit it further, such that a generic computer would certainly suffice.  It only performs generic computer functions of sending, receiving, and nondescriptly manipulating data.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea.  Claim 2 simply labels a recipient of data and claim 3 a source of data; claim 4 labels a data source and requires operations in a certain sequence; claim 5 simply recites further, abstract manipulation of data.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. (U.S. Publication No. 2014/0006188) in view of Griggs et al. (U.S. Patent No. 10,505,893, filed 5 December 2016).

In-line citations are to Grigg.
With regard to Claim 1:
Grigg teaches: A method of performing a transaction [title; a “fuel purchase” is performed] comprising:
a. receiving, by a transaction server, a request to perform a transaction, wherein the request is sent from a computing device; [0051; an “external server” receives a “purchase authorization request” from a “user’s mobile device”]
b. obtaining, by the transaction server, confirmation that a… address associated with the request corresponds to a registered physical address; [0063; a user’s “residence address” must substantially match the “account information” such as the “residence address of the user” associated with the “user’s financial institution account”]
c. obtaining, by the transaction server, account data; [0042; a “payment card” is used which represents a “payment account”] and
d. conducting, by the transaction server, a transaction using at least a part of the account data, wherein the account data includes the registered physical address. [0047; a fuel pump is activated based on the authorization of the account; as cited above, the account data includes the address]

Grigg does not explicitly teach that the address matched to a physical address is a network address, but it is known in the art.  Griggs teaches a search method [title] that may use “transaction data” to identify users’ locations. [Col. 17, lines 37-38] It may determine whether a user’s physical location matches the physical location associated with an IP address, [Col. 17, lines 53-58] which reads on a network address. It includes that “secondary information engine 124 may provide IP location determination engine 126 with physical location information and/or email address(es) related to the IP address associated with the IP request activity”. [Col. 17, lines 27-30] Griggs and Grigg are analogous art as each is directed to electronic means for using location information and managing transaction information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Griggs with that of Grigg in order to better tailor information provided to a user, as taught by Griggs; [Col. 1, lines 30-31] further, it is simply a substitution of one known part for another with predictable results, simply using Griggs’ data as a part of the matching information in Grigg’s technique; the substitution produces no new and unexpected result.

With regard to Claim 2:
The method of claim 1, wherein the step of obtaining confirmation that the network address corresponds to the registered physical address comprises sending, by the transaction server, the network address to at least one of a resource provider, an ISP account server, a payment network, a token vault, or any combination thereof. [Griggs, Col. 17, lines 27-30 as cited above; the IP location determination engine reads on a resource provider]

Referring to a destination of data by names such as “resource provider”, etc., is considered mere labeling and given no patentable weight.

With regard to Claim 3:
The method of claim 1, wherein the account data is obtained from a network appliance. [0044; account information may come from an “external server”]

As the applicant does not limit “network appliance” in any way but simply exemplifies that it “may include at least one central processing unit”, [0076] the Examiner interprets the phrase to include any typical computer.

With regard to Claim 4:
The method of claim 1, wherein the account data is obtained from a resource provider after obtaining the confirmation that the network address corresponds to the registered physical address.

As the combination above discloses both steps, and as there are only three possible timing sequences – the account data can be obtained before, concurrent with, or after obtaining the confirmation – it would have been obvious to one then of ordinary skill in the art to choose from such a short list of possibilities with a reasonable expectation of success.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grigg et al. in view of Griggs et al. further in view of Oliver et al. (U.S. Publication No. 2015/0178784).

With regard to Claim 5:
The method of claim 1, further comprising:
a. obtaining, by the transaction server, the registered physical address; and 
b. prepopulating, by the transaction server, a shipping address data field using the registered physical address.

Grigg and Griggs teach the method of claim 1 including obtaining a registered physical address as cited above (it must have been obtained in order for the computer to compare it), but do not explicitly teach prepopulating a field, but it is known in the art.  Oliver teaches a lead generation tool [title] that creates a passive entity associated with a promotion. [abstract] It provides that a lead may be “delivered” by e-mail or “any other type of communication”. [0050] It includes a “message” with a “prepopulated destination address”. [0048] It may be used for “registration of a purchased product” or in many other types of transactions. [0025] Oliver and Grigg are analogous art as each is directed to electronic means of managing information relevant to a transaction.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Oliver with that of Grigg and Griggs in order to help business expand consumer awareness, as taught by Oliver; [0003] further, it is simply a combination of known parts with predictable results, simply using Grigg’s physical address as the address in Oliver’s process while performing Oliver’s step at any appropriate time; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694